Exhibit 99.2 TABLE OF CONTENTS Page UNIVERSAL HOLDINGS, INC. AND CORONADO ACQUISITIONS, LLC 2 PRO-FORMA CONDENSED CONSOLIDATED SHEET (unaudited) As of July 31, 2009 UNIVERSAL HOLDINGS, INC. AND CORONADO ACQUISITIONS, LLC 3 PRO-FORMA CONDENSED COMBINED STATEMENTS OF OPERATIONS (unaudited) For the year ended April 30, 2009 UNIVERSAL HOLDINGS, INC. AND CORONADO ACQUISITIONS, LLC 4 PRO-FORMA CONDENSED COMBINED STATEMENTS OF OPERATIONS (unaudited) For the three months ending July 31, 2009 Footnotes to the Pro-forma Financial Statements 5 1 Pro forma combined financial data derived from the historical consolidated financialstatements of Universal Holdings, Inc. and Coronado Acquisitions, LLCUNIVERSAL HOLDINGS, INC. and CORONADO ACQUISITIONS, LLC.
